Citation Nr: 1020038	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than May 25, 1982 
for the grant of service connection for psychiatric 
disability, to include on the basis of clear and unmistakable 
error (CUE) in a prior decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from August 1967 
to November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The May 1999 rating decision, in which service connection 
for posttraumatic stress disorder (PTSD) was granted, 
effective May 25, 1982, was not appealed and became final.

2.  The Veteran has not pled CUE in any prior decision with 
sufficient specificity to constitute a valid claim. 


CONCLUSION OF LAW

The claim for an earlier effective date for the grant of 
service connection for psychiatric disability, to include on 
the basis of CUE, lacks legal merit.  38 U.S.C.A. § 5101(a) 
(West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 
C.F.R. §§ 3.104(a), 3.105.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered 
because the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice 
not required when, as a matter of law, entitlement to the 
benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance 
with regard to a claim requesting a benefit to which the 
claimant is not entitled as a matter of law).  This is such a 
case.  As discussed below, the facts are not in dispute; 
instead, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations 
pertaining to finality of VA rating decision, and effective 
dates.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

Historically, the Veteran filed an application for outpatient 
treatment in April 1970, listing, among other things, a 
nervous condition.  However, one month later, in May 1970, he 
filed a claim for VA compensation, listing a skin condition, 
liver condition, and pilonidal cyst, but not a nervous 
condition or psychiatric disability.  Nevertheless, the 
request for VA examination in June 1970 included a nervous 
condition.  However, the Veteran failed to report for a 
scheduled examination, and the claim was denied on that 
basis.  The Veteran filed a VA Form 21-4138 in January 1971, 
expressing his willingness to report for a VA examination.  
That examination was conducted in April 1971.  However, there 
were no significant psychiatric complaints or findings noted 
on the report.  The RO issued a rating decision in May 1971, 
but did not acknowledge or adjudicate a psychiatric claim.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) 38 C.F.R. §§ 3.151, 3.155 (2009).  In this case, the 
Veteran detailed on his application form which benefits he 
was specifically seeking, and a psychiatric disorder was not 
included.  As such, he did not file an application for this 
disorder at that time.  

The Board otherwise notes that VA treatment records may be 
considered a claim for benefits under certain circumstances.   
38 C.F.R. § 3.157(b) (2009) provides that "once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service- connected disability is not compensable in 
degree, receipt of" certain types evidence will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen. Among these types of evidence are reports of 
examination or hospitalization by VA or uniformed services 
and evidence from a private physician or laymen.  This 
provision only applies to claims for increased ratings or to 
reopen previously denied claims, and it is manifestly not 
applicable to original service connection claims.  See 
Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).

Additionally, while the Veteran appealed the May 1971 
decision concerning the issues of a skin disorder and 
tonsillitis, he did not mention a psychiatric disorder in his 
notice of disagreement.  Clearly, he did not consider such 
disorder as part of his claim or appeal at that time.  The 
Veteran was informed of the May 1971 determination of the 
claim and such notification reasonably put him on notice of 
what the RO had decided and what had not been decided.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  He did 
not appeal and that decision became final.  See also Adams v. 
Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 'implicit 
denial' rule provides that, in certain circumstances, a claim 
for benefits will be deemed to have been denied, and thus 
finally adjudicated, even if [VA] did not expressly address 
that claim in its decision").  Now, he seeks to revisit that 
prior decision.  However, such a possibility vitiates the 
rule of finality.  

In May 1982, the Veteran filed a claim specifically seeking 
service connection for posttraumatic stress syndrome.  In a 
February 1983 rating decision, the RO denied the claim.  
However, in a May 1999 decision, the RO found that the 
February 1983 decision contained CUE, and granted service 
connection for PTSD, effective May 25, 1982.  Although 
notified of the decision in June 1999, the Veteran did not 
appeal.  Thus, the RO decision became final.  In other words, 
the Veteran had one year after the May 1971 decision and the 
May 1999 decision to appeal.  He specifically appealed as to 
other issues, but did not mention a psychiatric claim.  

In December 2006, the Veteran filed a claim seeking an 
earlier effective date for the grant of service connection 
for PTSD.  However, as the effective date for the grant of 
service connection was the subject of a prior final decision, 
the December 2006 purported claim amounts to a freestanding 
effective date claim.  The U.S. Court of Appeals for Veterans 
Claims (Court) has made it clear that there can be no 
freestanding claim for an earlier effective date, because to 
allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision, as free-standing claims for earlier effective 
dates vitiate the rule of finality).

In other words, applicable law afforded the Veteran a one 
year period after notice of the May 1999 decision to appeal 
the effective date assigned therein.  Since the Veteran did 
not file a timely notice of disagreement to initiate an 
appeal, the finality of the effective date precludes an 
attempt to now claim an earlier effective date on grounds 
other than CUE.  Pursuant to 38 C.F.R. § 3.104(a), "[a] 
decision of [an RO] shall be final and binding on all field 
offices of [VA] as to conclusions based on the evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C. § 5104."   38 C.F.R. § 3.104(a).  Such a final 
decision may be subject to revision, however, in the presence 
of clear and unmistakable error, as described in 38 C.F.R. § 
3.105.  Thus, a prior final RO decision will be accepted as 
correct unless CUE can be shown. 38 C.F.R. § 3.105(a).

Regarding CUE, the Veteran has made no specific claim of CUE.  
In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993), review 
en banc denied, 6 Vet. App. 162 (1994) (noting that pleading 
and proof are two sides of the same coin; if there is a 
heightened proof requirement, there is, a fortiori, a 
heightened pleading requirement).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo, 6 Vet. App. at 43.

The Veteran has essentially asserted and testified that he 
filed, in some form, a claim for psychiatric disability in 
1970, and that it was not acknowledged or adjudicated by the 
RO.  To the extent that this implies that there is now a 
pending claim, the Board has addressed that matter above.  In 
some sense, this amounts to a dispute over whether the RO, in 
May 1971, failed in its duty to assist the Veteran.  However, 
the Court, in Fugo, noted that "[i]t is difficult to see how 
either failure in 'duty to assist' or failure to give reasons 
or bases could ever be CUE"); see also Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
Regarding the May 1999 decision, there is no dispute as to 
whether the April 1970 claim for VA outpatient treatment was 
in the claims file at the time of the May 1999 decision.  It 
appears that the Veteran is essentially requesting that the 
Board now reweigh or reevaluate the evidence that was before 
the RO in May 1999 and reach a different conclusion.  
However, such a disagreement with how the facts were weighed 
or evaluated is not clear and unmistakable error.  Russell, 3 
Vet. App. at 313.

Based on the foregoing, the Board finds that the Veteran's 
contentions do not constitute a valid claim of CUE in a prior 
final rating decision.  The Court has held that CUE claims 
that are denied based on the absence of legal merit or lack 
of entitlement under the law should be dismissed without 
prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); 
see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  
Accordingly, the issue of whether there was CUE in a prior 
final rating decision is dismissed without prejudice to 
refiling.


ORDER

The appeal is dismissed. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


